Title: Jonathan Williams, Jr., to the American Commissioners, 16 October 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes 16 Octo 1777.
The present serves to inform you that Capt. Brown who has the Dolphin wishes to be excused from taking her as his owners have directed his return in the Mars which belongs to them;  Capt. Brown hopes you will not misinterpret his Desire, and says that if you choose he will continue, but if the change will not displease you he wishes she may be given to some other man. Her new mast is gone alongside and they are getting it in; while the Dolphin stays here she is very usefull to keep our men together as they cannot appear on board the Frigate, and it would be very expensive and inconvenient to keep them on shore. I should therefore be glad if she were not to sail ’till the Lion is ready: Or if you think to sell her she may possibly be put off. Please to return the french Captains Conditions as soon as signed. I have the Honour to be Gentlemen Your most obedient and most humble Servant
Jona Williams J

The 1000 Fuzils from Dunkirk are arrived and answer the model exactly, but the Lighter that brought them up to Town unfortunately Sunk so am obliged to unwind and clean every one of them.
The Honble The Commissioners of The United States.

 
Addressed: The Honorable / The Commissioners of the / United States / Paris
Notation: Jon Williams Nantes 16. Octo. 77
